Citation Nr: 0608742	
Decision Date: 03/27/06    Archive Date: 04/04/06

DOCKET NO.  04-07 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for pes planus (claimed 
as flat feet). 

4.  Entitlement to service connection for a low back 
condition.

5.  Entitlement to service connection for a right ankle 
condition.

6.  Entitlement to service connection for a left ankle 
condition (claimed as a bad ankle).  

7.  Entitlement to service connection for left knee pain. 

8.  Entitlement to service connection for right knee pain.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 


INTRODUCTION

The veteran had active service from May 1943 to November 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

In March 2006, the veteran was afforded a video conference 
hearing before the undersigned Veterans Law Judge.    


REMAND

In a March 2004 VA ambulatory care note, Mookash Singh, a 
physician assistant, stated the veteran "has been a patient 
of mine for the past two and a half years."  The treatment 
report was from the Tampa VA Medical Center.  However, these 
records have not been associated with the claims folder.  

Also, in the March 2006 video conference hearing, the veteran 
indicated that he began going to the VA for treatment in the 
late 1990's.  The veteran made additional statements in the 
hearing referring to VA treatment, to include testifying that 
he been diagnosed with PTSD at the Tampa VA Medical Center.  
These records, too, have not been associated with the claims 
folder.  Finally, he also testified that he had received 
treatment at St. Vincent Hospital and Mt. Sinai Hospital in 
New York City in the early 1950's.  These records are not on 
file.    

Under Bell v. Derwinski, 2 Vet. App. 611, 613 (1992), VA 
treatment records are considered to be constructively 
included within the record.  Therefore, this matter must be 
remanded in order that any outstanding VA medical records be 
obtained and associated with the claims folder.  

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Although these questions are not 
involved in the present appeal, this case must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that informs the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded, and also includes 
an explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington DC for the following actions:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the 
claims(s) on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  

2.  Obtain all outstanding VA treatment 
records for the veteran from the Tampa VA 
Medical Center.  Thereafter, associate 
all such records with the veteran's 
claims folder.    

3.  After obtaining the necessary 
releases from the veteran, contact St. 
Vincent's Hospital and Mt. Sinai Hospital 
in New York City and attempt to obtain 
records of the veteran's treatment at 
those facilities in the early 1950's 
(1950-52).  Any records obtained should 
be associated with the claims folder.  

4.  Readjudicate the claims.  Thereafter, 
if the claims on appeal remain denied, 
the appellant and his representative 
should be provided an SSOC.  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.  

 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


